
	

113 S2613 IS: Secret Science Reform Act of 2014
U.S. Senate
2014-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2613
		IN THE SENATE OF THE UNITED STATES
		
			July 16, 2014
			Mr. Barrasso (for himself, Mr. Vitter, Mr. Enzi, Mr. Inhofe, Mr. Risch, Mr. Flake, Mrs. Fischer, and Mr. Crapo) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To prohibit the Environmental Protection Agency from proposing, finalizing, or disseminating
			 regulations or assessments based upon science that is not transparent or
			 reproducible.
	
	
		
			1.
			Short title
			This Act may be cited as the Secret Science Reform Act of 2014.
		
			2.
			Data transparency
			Section 6(b) of the Environmental Research, Development, and Demonstration Authorization Act of
			 1978 (42 U.S.C. 4363 note) is amended to read as follows:
			
				
					(b)
					(1)
						The Administrator shall not propose, finalize, or disseminate a covered action unless all
			 scientific and technical information relied on to support such covered
			 action is—
						
							(A)
							specifically identified; and
						
							(B)
							publicly available in a manner that is sufficient for independent analysis and substantial
			 reproduction of research results.
						
						(2)
						Nothing in the subsection shall be construed as requiring the public dissemination of information
			 the disclosure of which is prohibited by law.
					
						(3)
						In this subsection—
						
							(A)
							the term covered action means a risk, exposure, or hazard assessment, criteria document, standard, limitation, regulation,
			 regulatory impact analysis, or guidance; and
						
							(B)
							the term scientific and technical information includes—
							
								(i)
								materials, data, and associated protocols necessary to understand, assess, and extend conclusions;
							
								(ii)
								computer codes and models involved in the creation and analysis of such information;
							
								(iii)
								recorded factual materials; and
							
								(iv)
								detailed descriptions of how to access and use such information.
							.
		
